                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


LEONARDO CUSHENBERRY (#297345) CIVIL ACTION

VERSUS

JAMES LEBLANC, ET AL. NO.: 17-402-BAJ-EWB


                              RULING AND ORDER

      Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 137) pursuant to 28 U.S.C. § 636(b)(l). The Report and

Recommendation addresses three Motions for Summary Judgment. It recommends


that each of the two remaining Defendants Motions for Summary Judgment (Docs.

109 & 122) be granted. Plaintiff Leonardo Cushenberry, an inmate confined at the

Louisiana State Penitentiary in Angola appearing pro se, filed an Opposition (Doc.

136) to those Motions, which the Magistrate Judge construed as a cross-motion for


summary judgment. The Magistrate Judge recommended that Plaintiffs Motion be

denied. Finally, the Report and Recommendation addresses whether this Court is

entitled to exercise supplemental jurisdiction over Plaintiffs potential state law

claims.


      The Report and Recommendation notified the parties that, pursuant to 28

U.S.G. § 636(b)(l), they had fourteen (14) days from the date they received the Report

and Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. (Doc. 137 at p. 1). Plaintiff filed an
Objection (Doc. 138). Plaintiff brings several challenges to the Report and

Recommendation, including that the Magistrate Judge exercised an abuse of

discretion and misapplied standards of review by ignoring specified facts concerning

physical suffering; that Plaintiffs failure to provide evidence of substantial harm is

actually Defendants fault; that Plaintiff refused medical treatment as a result of fear;

and that he lacks access to cases cited in the Report and Recommendation. (Doc. 138


at p. 5-12). Upon review, the Court concludes that the Magistrate Judge accurately


applied the law, and specifically addressed cases with fact patterns that compare to

the injuries and facts alleged in Plaintiffs Complaint and serve to elaborate on the

controlling law.


      Having carefully and independently considered the underlying Complaint, the

instant motions, and related filings, the Court approves the Magistrate Judge's


Report and Recommendation, and hereby adopts its findings of fact, conclusions of

law, and recommendation.


      Accordingly,

      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 137) is ADOPTED as the Court's opinion herein.

      IT IS FURTHER ORDERED that Defendant Amanda Cowan's Motion for

Summary Judgment (Doc. 109) is GRANTED.

      IT IS FURTHER ORDERED that Defendant Jamie CasWs Motion for

Summary Judgment (Doc. 122) is GRANTED.
      IT IS FURTHER ORDERED that Plaintiffs Opposition, construed as a

Cross-Motion for Summary Judgment (Doc. 136) is DENIED.

      IT IS FURTHER ORDERED that the Court shall decline to exercise

supplemental jurisdiction with respect to Plaintiffs potential state law claims.

      IT IS FURTHER ORDERED that this action is hereby DISMISSED WITH

PREJUDICE. A final judgment shall issue in accordance with Federal Rule of Civil

Procedure 58.


      IT IS FURTHER ORDERED that the Clerk of Court TERMINATE AS

MOOT any remaining pending motions.



                                                            ?3L
                          Baton Rouge, Louisiana, this * day of February, 2020.




                                            p-
                                       JUDGE BRIAN^. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
